Citation Nr: 1102096	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating greater than 20 percent prior 
to September 10, 2009 and from December 1, 2009 for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 
1991 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Thereafter, the Veteran requested his claim be 
transferred to the RO in Montgomery, Alabama.  The Veteran had a 
hearing before the Board in November 2010 and the transcript is 
of record.

During the pendency of this appeal, the Veteran was awarded a 
temporary total (100%) evaluation for his low back following a 
surgical spinal fusion from September 10, 2009 to November 30, 
2009.  The Veteran's 20 percent rating was restored as of 
December 1, 2009.  After the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the pending 
appeal. AB v. Brown, 6 Vet. App. 35 (1993).  In this case, 
however, a 100 percent rating is the maximum benefit allowed and, 
therefore, this time period is no longer before the Board here.  
Accordingly, the issue has been appropriately rephrased above.

The case was brought before the Board in April 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a hearing 
before a Board member. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.



REMAND

This appeal stems from a claim filed in September 2002 where the 
Veteran indicated his low back disability had worsened in 
severity, to include neurological symptomatology.

During the pendency of this appeal, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating disabilities of the 
lumbar spine.   Effective September 23, 2002, and September 26, 
2003, VA revised the criteria for evaluating intervertebral disc 
syndrome and general diseases and injuries of the spine.  68 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2010).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, among other things, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  Id. at Note 
(1).

Although the Veteran was notified of these changes,  the RO did 
not specifically consider whether the Veteran was entitled to a 
separate rating for neurological manifestations, to include 
radiculopathy or bladder impairment, for any time period of this 
appeal.  As discussed below, there is some evidence of such 
manifestations both prior to the Veteran's September 2009 surgery 
and after the surgery. 

Prior to September 10, 2009

Prior to the Veteran's September 2009 surgery, private and VA 
treatment records reflect considerable complaints by the Veteran 
of neurological impairment, to include lower extremity 
radiculopathy and increased urinary frequency.

The medical evidence is ambiguous as to whether the Veteran's 
subjective complaints of radicular pain in the lower extremities 
and increased urinary frequency were objectively confirmed.  
While private treatment records dated in 2008 and 2009 note a 
diagnosis of lumbar radiculopathy, no neurological abnormalities 
are noted on examination.  Similarly, the private treatment 
records note the Veteran's complaints of increased urinary 
frequency, but do not specifically opine as to whether his 
complaints are secondary to his low back disability.

In December 2007, the Veteran was afforded a VA examination; he 
complained of radicular pain, urinary frequency of less than one 
hour, and nocturia times three.  The examiner indicated that 
these complaints were related to the Veteran's spine disability, 
but found no objective evidence of neurological abnormality on 
examination.

MRI findings from 2004, 2008 and 2009 all note disc bulges.  In 
December 2004, however, while the MRI report indicated a 
"moderate broad based disc bulge," "no evidence of neural 
impingement" was found at that time.  

Thus, it is unclear whether, prior to September 10, 2009, the 
Veteran had objectively confirmed neurological impairment,  nor 
is there any indication of the severity of any such neurological 
impairment.   

The RO, in considering whether a separate rating is warranted, 
should obtain a VA medical opinion to clarify the medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).




From December 1, 2010

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

Here, since the Veteran's September 2009 surgery, the Veteran was 
last afforded a VA examination in November 2009.  At that time, 
the Veteran indicated that his radicular symptoms had resolved as 
a result of the surgery, but he still complained of low back pain 
and limited and painful motion. 

During his hearing before the Board in November 2010, in 
contrast, the Veteran testified that he now has radicular 
symptoms due to his low back.  He further testified that he 
misses work now and then due to back pain and that he constantly 
has painful motion.

Further, the Board notes that the Veteran moved several times 
during the pendency of this appeal.  Recently, the Veteran 
testified he moved from South Carolina back to Alabama.  He 
indicated at his hearing he had not yet set up his VA medical 
treatment in Montgomery, but planned to do so soon.  In short, 
there is a possibility that the current record of VA outpatient 
treatment records may not be complete. 

In light of the Veteran's testimony and the possibility of 
missing VA outpatient treatment records, the Board concludes a 
new VA examination is necessary to ascertain the current severity 
of the Veteran's disability.  

Attempts should be made to ensure all relevant VA outpatient 
treatment records are associated with the claims folder from the 
VAMC in Columbia, South Carolina and from the VAMC in 
Montgomery, Alabama.



Accordingly, the case is REMANDED for the following action:

1. Obtain records of treatment that the 
Veteran may have received at the VA Medical 
Center in Columbia, South Carolina and at 
the VA Medical Center in Montgomery, Alabama 
from March 2010 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an orthopedic and neurological 
examination for his service-connected low 
back disability.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the examination, 
to include a copy of this Remand.  Any 
testing deemed necessary, including X-rays, 
should be performed.  

All pertinent pathology associated with the 
service-connected low back strain with 
spondylosis (and not the nonservice-connected 
residuals that the Veteran experiences after 
a bout of meningitis) should be noted in the 
examination report.  For any neurological 
impairment found on examination to be 
associated with the service-connected low 
back disability, the examiner should 
specifically state the affected nerve(s) and 
impairment level (e.g., mild, moderate, 
moderately severe, severe).  

The examiner is also asked to provide an 
opinion of whether there was objective 
evidence of neurological impairment, to 
include radicular and bladder impairment, 
prior to the Veteran's September 2009 surgery 
in light of all the medical evidence 
available at that time.  If so, the examiner 
is asked to specifically state the affected 
nerve(s) and impairment level (e.g., mild, 
moderate, moderately severe, severe) at that 
time.   

A complete rationale (without resort to 
speculation) should be given for all opinions 
expressed and the examiner should reconcile 
all conflicting medical opinions in the 
record.  If the examiner cannot respond 
without resorting to speculation, it should 
be explained why a response would be 
speculative.

The Veteran must also be advised of the 
importance of reporting to the scheduled 
examinations and of the possible adverse 
consequences, to include the denial of his 
claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

3.  After the above is complete, readjudicate 
the issue.  If the claim remains denied, 
provide the Veteran a supplemental statement 
of the case (SSOC), which includes notice of 
the appropriate neurological diagnostic 
codes.  An appropriate period of time should 
be allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


